

116 S3242 IS: Safeguarding Americans' Private Records Act of 2020
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3242IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Mr. Wyden (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to protect privacy rights, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Safeguarding Americans' Private Records Act of 2020.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Reform and oversight of authority to access certain business records for foreign intelligence and international terrorism investigations and for roving surveillanceSubtitle A—Reform and oversight of authority To access certain business records for foreign intelligence and international terrorism investigationsSec. 101. Repeal of authority to access on an ongoing basis business records for foreign intelligence and international terrorism investigations.Sec. 102. Exclusion of cell site location and global positioning system information from authority to access business records for foreign intelligence and international terrorism investigations.Sec. 103. Exclusion of internet website browsing and internet search history information from authority to access business records for foreign intelligence and international terrorism investigations.Sec. 104. Exclusion from authority to access business records for foreign intelligence and international terrorism investigations of information that would otherwise require a warrant.Sec. 105. Modification of requirements relating to connection to foreign power for access business records for foreign intelligence and international terrorism investigations.Sec. 106. Justification for nondisclosure requirement concerning access business records for foreign intelligence and international terrorism investigations.Sec. 107. Limitations on retention of tangible things for foreign intelligence and international terrorism investigations.Sec. 108. Judicial review of compliance with minimization procedures for access to certain business records for foreign intelligence and international terrorism investigations.Sec. 109. Modification of requirement for Director of National Intelligence to report annually on matters relating to orders issued for production of tangible things for foreign intelligence and international terrorism investigations.Sec. 110. Limitations on use of information obtained under authority to access business records for foreign intelligence and international terrorism investigations.Sec. 111. Reforms relating to use of information.Sec. 112. Inspector General of Department of Justice report on use of activities protected by First Amendment in applications for production of business records for foreign intelligence and international terrorism investigations.Sec. 113. Annual report on waiver of prohibition on use of information obtained without an order for production of business records for foreign intelligence and international terrorism investigations.Subtitle B—Oversight on use of authority for roving surveillanceSec. 121. Inspector General of Department of Justice report on compliance with requirements relating to use of authority for electronic surveillance.Sec. 122. Annual report on waiver of prohibition on use of information obtained without an order for electronic surveillance.Subtitle C—Extension of authority To access certain business records for foreign intelligence and international terrorism investigations and for roving surveillanceSec. 131. Four-year extension of authority to access certain business records for foreign intelligence and international terrorism investigations and for roving surveillance.TITLE II—Additional reforms of authorities under Foreign Intelligence Surveillance Act of 1978Sec. 201. Limitation on production of cell site location and global positioning system information under pen register and trap and trace authorities.Sec. 202. Extension of authority for individual terrorists to be treated as agents of foreign powers under Foreign Intelligence Surveillance Act of 1978.Sec. 203. Clarification regarding treatment of information acquired under Foreign Intelligence Surveillance Act of 1978.TITLE III—Reforms regarding Foreign Intelligence Surveillance Act Court and Privacy and Civil Liberties Oversight BoardSec. 301. Improved role in oversight of electronic surveillance by amici curiae appointed by courts under Foreign Intelligence Surveillance Act of 1978.Sec. 302. Reforms to the Foreign Intelligence Surveillance Court.Sec. 303. Study and report on diversity and representation on the FISA Court and the FISA Court of Review.Sec. 304. Reforms of the Privacy and Civil Liberties Oversight Board.Sec. 305. Clarification of applicability of requirement to declassify significant decisions of Foreign Intelligence Surveillance Court and Foreign Intelligence Surveillance Court of Review.TITLE IV—Sunset of National Security Letter authoritiesSec. 401. Sunset of National Security Letter authority.TITLE V—Other mattersSec. 501. Limitation on collection without express statutory authority. IReform and oversight of authority to access certain business records for foreign intelligence and international terrorism investigations and for roving surveillance AReform and oversight of authority To access certain business records for foreign intelligence and international terrorism investigations 101.Repeal of authority to access on an ongoing basis business records for foreign intelligence and international terrorism investigations (a)In generalSubsection (a) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended by adding at the end the following:
						
 (4)The authority under paragraph (1) shall not include an application for an order requiring the production—
 (A)on an ongoing basis of any tangible things; or (B)of any tangible things other than those identified by the specific selection term included in the application pursuant to subsection (b)(2)(A)..
 (b)Conforming amendmentsSuch Act is amended— (1)in section 501 (50 U.S.C. 1861)—
 (A)in subsection (a)(1), by striking Subject to paragraph (3) and inserting Subject to the provisions of this subsection; (B)in subsection (b)(2)—
 (i)by striking subparagraph (C); (ii)in subparagraph (B), by striking in the case of and all that follows through in subparagraph (C)),;
 (iii)by redesignating subparagraph (D) as subparagraph (C); and (iv)in subparagraph (B)(iii), by striking the semicolon at the end and inserting ; and;
 (C)in subsection (c)— (i)in paragraph (1), by striking with subsection (b)(2)(D) and inserting with subsection (b)(2)(C); and
 (ii)in paragraph (2), by striking subparagraph (F) and inserting the following:  (F)in the case of an application for call detail records, shall direct the Government—
 (i)to adopt minimization procedures that require the prompt destruction of all call detail records produced under the order that the Government determines are not foreign intelligence information; and
 (ii)to destroy all call detail records produced under the order as prescribed by such procedures.; (D)by amending subsection (j) to read as follows:
								
 (j)CompensationThe Government shall compensate a person for reasonable expenses incurred for providing technical assistance to the Government under this section.; and
 (E)in subsection (k)(4)(B), by striking For purposes of an application submitted under subsection (b)(2)(C) and inserting In the case of an application for a call detail record; (2)in section 502(b) (50 U.S.C. 1862(b))—
 (A)by striking paragraph (4); and (B)by redesignating paragraphs (5) through (8) as paragraphs (4) through (7), respectively;
 (3)in section 603(b)(6) (50 U.S.C. 1873(b)(6))— (A)in the matter before subparagraph (A), by striking under section 501(b)(2)(C) and inserting under section 501(b)(2)(B); and
 (B)in subparagraph (C), by striking any database of; and (4)in section 604(a)(1)(F) (50 U.S.C. 1874(a)(1)(F))—
 (A)by striking clause (iii); (B)in clause (ii), by striking ; and and inserting a period; and
 (C)in clause (i), by striking the semicolon and inserting ; and. (c)Technical correctionParagraph (3) of section 501(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(a)) is amended by indenting such paragraph 2 ems to the left.
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to applications made under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) on or after such date.
					102.Exclusion of cell site location and global positioning system information from authority to access
			 business records for foreign intelligence and international terrorism
 investigationsSection 501(k) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(k)) is amended by adding at the end the following:
					
 (5)The term tangible thing does not include the following: (A)Cell site location information.
 (B)Global positioning system information.. 103.Exclusion of internet website browsing and internet search history information from authority to access business records for foreign intelligence and international terrorism investigationsParagraph (5) of section 501(k) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(k)), as added by section 102, is amended by adding at the end the following:
					
 (C)Internet website browsing information. (D)Internet search history information..
				104.Exclusion  from authority to access business records for foreign intelligence and international
			 terrorism investigations of information that would otherwise require a
 warrantSection 501(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(a)), as amended by section 101, is further amended by adding at the end the following:
					
 (5)The authority under paragraph (1) shall not include an application for an order authorizing or requiring the production of a tangible thing if the compelled production of such thing would require a warrant for law enforcement purposes..
				105.Modification of requirements relating to connection to foreign power for access business records
 for foreign intelligence and international terrorism investigationsSection 501(b)(2)(B) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(b)(2)(B)), as amended by section 101(b)(1)(A), is amended—
 (1)by inserting and material after sought are relevant; and (2)by striking such things being presumptively relevant to an authorized investigation if the applicant shows in the statement of facts that they and inserting and that such tangible things sought.
					106.Justification for nondisclosure requirement concerning access business records for foreign
			 intelligence and international terrorism investigations
 (a)In generalSection 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(B), by striking and after the semicolon; (B)in paragraph (2)(D), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (3)if the applicant is seeking a nondisclosure requirement described in subsection (d), shall include—
 (A)the time period during which the Director of the Federal Bureau of Investigation believes the nondisclosure requirement should apply;
 (B)a statement of facts showing that there are reasonable grounds to believe that disclosure of particular information about the existence or contents of the order requiring the production of tangible things under this section during such time period will result in—
 (i)endangering the life or physical safety of any person; (ii)flight from investigation or prosecution;
 (iii)destruction of or tampering with evidence; (iv)intimidation of potential witnesses;
 (v)interference with diplomatic relations; (vi)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or
 (vii)otherwise seriously endangering the national security of the United States; and (C)an explanation of how the nondisclosure requirement is narrowly tailored to address the specific harm identified under subparagraph (B).;
 (2)in subsection (c), by adding at the end the following:  (5)If a judge who issues an order under this subsection upon an application made pursuant to this section that includes a request for a nondisclosure requirement described in subsection (d) finds that the requirements of subsection (b)(3) have been met, such order shall include a nondisclosure requirement that applies for a period of up to 1 year, unless the judge determines that the facts justify a longer period of nondisclosure, subject to the principles and procedures described in subsection (d).; and
 (3)by amending subsection (d) to read as follows:  (d)Nondisclosure (1)In generalNo person who receives an order entered under subsection (c) that contains a nondisclosure requirement shall disclose to any person the particular information specified in the nondisclosure requirement during the time period to which the requirement applies.
									(2)Exception
 (A)In generalA person who receives an order entered under subsection (c) that contains a nondisclosure requirement may disclose information otherwise subject to any applicable nondisclosure requirement to—
 (i)those persons to whom disclosure is necessary to comply with the order; (ii)an attorney to obtain legal advice or assistance regarding the order; or
 (iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.
 (B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom an order is directed under this section in the same manner as the person to whom the order is directed.
 (C)NoticeAny person who discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall notify the person of the applicable nondisclosure requirement.
 (D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request.
 (3)ExtensionThe Director of the Federal Bureau of Investigation, or a designee of the Director (whose rank shall be no lower than Assistant Special Agent in Charge), may apply for renewals of the prohibition on disclosure of particular information about the existence or contents of an order requiring the production of tangible things under this section for additional periods of not longer than 1 year, unless the facts justify a longer period of nondisclosure. A nondisclosure requirement shall be renewed if a court having jurisdiction under paragraph (4) determines that the statement of facts included in the application pursuant to subsection (b)(3)(B) is true and credible.
 (4)JurisdictionAn application for a renewal under this subsection shall be made to— (A)a judge of the court established under section 103(a); or
 (B)a United States Magistrate Judge under chapter 43 of title 28, United States Code, who is publicly designated by the Chief Justice of the United States to have the power to hear applications and grant orders for the production of tangible things under this section on behalf of a judge of the court established under section 103(a)..
 (b)Conforming amendmentSection 501(f)(1)(B) of such Act (50 U.S.C. 1861(f)(1)(B)) is amended by striking an order imposed under subsection (d) and inserting a nondisclosure requirement imposed in connection with a production order. 107.Limitations on retention of tangible things for foreign intelligence and international terrorism investigationsSection 501(g)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(g)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)by redesignating subparagraph (C) as subparagraph (D);
 (3)by inserting after subparagraph (B) the following new subparagraph (C):  (C)procedures that require that nonpublicly available information shall not be retained for more than three years unless determined to include foreign intelligence information; and; and
 (4)in subparagraph (D), as redesignated by paragraph (2), by striking and (B) and inserting (B), and (C). 108.Judicial review of compliance with minimization procedures for access to certain business records for foreign intelligence and international terrorism investigationsSection 501(c) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(c)), as amended by section 106(a)(2), is further amended by adding at the end the following:
					
 (6)Judicial review of compliance with minimization proceduresAt or before the end of the period for the production of tangible things under an order entered under this section or at any time after the production of tangible things under an order entered under this section, a judge may assess compliance with the minimization procedures required by such order by reviewing the circumstances under which information concerning United States persons was acquired, retained, or disseminated..
				109.Modification of requirement for Director of National Intelligence to report annually on matters
			 relating to orders issued for production of tangible things for foreign
			 intelligence and international terrorism investigations
 (a)In generalSubsection (b)(5) of section 603 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1873) is amended—
 (1)in subparagraph (A), by striking ; and and inserting a semicolon; (2)in subparagraph (B)—
 (A)by inserting , including information received electronically and through hard-copy and portable media after such orders; and (B)by striking the semicolon and inserting ; and; and
 (3)by adding at the end the following:  (C)the number of individuals for whom unique identifiers, unique personal identifiable information, or other identifying information has been collected pursuant to such orders, including information received electronically and through hard-copy and portable media;
 (D)the number of search terms that included information concerning a United States person that were used to query any database containing records obtained through the use of such orders;
 (E)the number of queries described in subparagraph (D) that returned information obtained from orders issued pursuant to applications made under section 501(b)(2);
 (F)the number of times the Attorney General required the emergency production of tangible things pursuant to section 501(i)(1) and the application under subparagraph (D) of such section was denied; and
 (G)the number of warrants under title I of this Act and the number of warrants under title 18, United States Code, that relied on information obtained through the use of such orders;.
 (b)Additional informationSubsection (b)(2) of such section is amended— (1)by redesignating subparagraph (D) as subparagraph (E); and
 (2)by inserting after subparagraph (C) the following:  (D)the number of queries described in subparagraph (C) that returned information obtained from orders issued under such section; and.
 (c)Repeal of nonapplicability to Federal Bureau of Investigation of certain reporting requirementsSubsection (d)(2) of such section is amended by striking (A) Federal Bureau and all that follows through Paragraph (3)(B) of and inserting Paragraph (3)(B).
					110.Limitations on use of information obtained under authority to access business records for foreign
 intelligence and international terrorism investigationsSection 501(h) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(h)) is amended—
 (1)by striking Information acquired and inserting the following:  (1)In generalInformation acquired; and
 (2)by adding at the end the following:  (2)Limitation on use in criminal, civil, and administrative proceedings and investigationsNo information about a person acquired as described in paragraph (1) who is either a United States person or is located in the United States may be introduced as evidence against the person in any criminal, civil, or administrative proceeding or used as part of any criminal, civil, or administrative investigation, except—
 (A)with the prior approval of the Attorney General; and (B)in a proceeding or investigation in which the information is directly related to and necessary to address a specific threat of—
 (i)terrorism (as defined in clauses (i) through (iii) of section 2332(g)(5)(B) of title 18, United States Code);
 (ii)espionage (as used in chapter 37 of title 18, United States Code); (iii)proliferation or use of a weapon of mass destruction (as defined in section 2332a(c) of title 18, United States Code);
 (iv)a cybersecurity threat from a foreign country; (v)incapacitation or destruction of critical infrastructure (as defined in section 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C. 5195c(e))); or
 (vi)a threat to the armed forces of the United States or an ally of the United States or to other personnel of the United States Government or a government of an ally of the United States..
					111.Reforms relating to use of information
 (a)Compliance with minimization procedures; privileged communications; lawful purposesSubsection (a) of section 106 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1806) is amended by inserting or an order issued under section 501 after pursuant to this title both places it appears.
 (b)Statement for disclosureSubsection (b) of such section is amended by inserting or an order issued under section 501 after pursuant to this title. (c)Notification by United StatesSubsection (c) of such section is amended by inserting or an order issued under section 501 after authority of this title.
 (d)Notification by States or political subdivisionsSubsection (d) of such section is amended— (1)by inserting or an order for production issued under section 501 after authority of this title; and
 (2)by inserting or production regarding after surveillance of. (e)Motion To suppressSubsection (e) of such section is amended—
 (1)by inserting or an order for production issued under section 501 after from an electronic surveillance; and (2)by inserting or order after such electronic surveillance.
 (f)In camera and ex parte review by district courtSubsection (f) of such section is amended— (1)in the first sentence—
 (A)by inserting or an order for production issued under section 501 after electronic surveillance both places it appears; (B)by inserting or the production after to the surveillance; and
 (C)by inserting or production regarding after surveillance of; and (2)in the second sentence, by inserting or production after surveillance both places it appears.
 (g)Suppression of evidence; denial of motionSubsection (g) of such section is amended— (1)by inserting or production after the surveillance both places it appears; and
 (2)by inserting or an order for production issued under section 501 after electronic surveillance. (h)Finality of ordersSubsection (h) of such section is amended—
 (1)by inserting or an order for production issued under section 501 after electronic surveillance; and (2)by inserting or production after a surveillance.
 (i)Destruction of unintentionally acquired informationSubsection (i) of such section is amended— (1)by inserting production or after unintentional; and
 (2)by inserting or records after contents each place it appears. (j)Notification of emergency employment of electronic surveillance; contents; postponement, suspension, or eliminationSubsection (j) of such section is amended—
 (1)in the matter before paragraph (1)— (A)by inserting or emergency production under section 501(i) after of section 105; and
 (B)by inserting or the emergency production after to electronic surveillance; and (2)in paragraph (2), by inserting or production after surveillance.
 (k)Clarification of aggrieved personSuch section is amended by adding at the end the following:  (l)For purposes of this section, the term aggrieved person shall include an individual about whom information has been collected pursuant to an order entered under section 501..
					112.Inspector General of Department of Justice report on use of activities protected by First Amendment
			 in applications for production of business records for foreign
			 intelligence and international terrorism investigations
 (a)Report requiredNot later than December 31, 2021, the Inspector General of the Department of Justice shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report on the use of activities and protected classes described in subsection (b) in—
 (1)applications for orders under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861); and
 (2)investigations for which such orders are sought. (b)Activities and protected classes describedThe activities and protected classes described in this subsection are the following:
 (1)Activities and expression protected by the first amendment to the Constitution of the United States.
 (2)Race, ethnicity, national origin, religious affiliation, and such other protected classes as the Inspector General considers appropriate.
						113.Annual report on waiver of prohibition on use of information obtained without an order for
			 production of business records for foreign intelligence and international
 terrorism investigationsSection 501(i) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(i)) is amended by adding at the end the following:
					
 (7)Annual report on waivers of prohibition against use of information obtained without orderNot less frequently than once each year, the Attorney General shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives an annual report on all cases in which the Attorney General approved the use of information that would otherwise be prohibited under paragraph (5)..
				BOversight  on use of authority for roving surveillance
				121.Inspector General of Department of Justice report on compliance with requirements relating to use
			 of authority for electronic surveillance
 (a)Report requiredNot later than December 31, 2021, the Inspector General of the Department of Justice shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report on compliance with section 105(c)(3) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(c)(3)).
 (b)ContentsThe report submitted under subsection (a) shall cover the 3-year period ending on the date of the enactment of this Act and include the following:
 (1)An assessment of the processes, if any, employed by the Director of the Federal Bureau of Investigation to ascertain whether each new facility or place at which electronic surveillance was directed was used by the target of the surveillance.
 (2)An assessment of whether each new facility or place at which electronic surveillance was directed was used by—
 (A)the target of the surveillance; and (B)individuals other than the target of the surveillance, including the number of such individuals.
 (3)The effectiveness of minimization procedures to limit collection of facilities or places that are determined were not used by the target of the surveillance.
 (4)An assessment of the process whereby orders are approved absent knowledge of the identity of the target.
 (5)The number of orders in which the identity of the target is not known. 122.Annual report on waiver of prohibition on use of information obtained without an order for electronic surveillanceSection 105(e) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(e)) is amended by adding at the end the following:
					
 (7)Not less frequently than once each year, the Attorney General shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives an annual report on all cases in which the Attorney General approved the use of information that would otherwise be prohibited under paragraph (5)..
				CExtension of authority To access certain business records for foreign intelligence and
			 international terrorism investigations and for roving surveillance
				131.Four-year extension of authority to access certain business records for foreign intelligence and
 international terrorism investigations and for roving surveillanceSection 102 of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note) is amended by striking March 15, 2020 and inserting December 15, 2023.
				IIAdditional reforms of authorities under Foreign Intelligence Surveillance Act of 1978
			201.Limitation on production of cell site location and global positioning system information under pen
 register and trap and trace authoritiesSection 402(d) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842(d)) is amended by adding at the end the following:
				
 (4)No cell site location or global positioning system information may be produced pursuant to an order under this subsection..
			202.Extension of authority for individual terrorists to be treated as agents of foreign powers under
			 Foreign Intelligence Surveillance Act of 1978
 (a)ExtensionSection 6001(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking March 15, 2020 and inserting December 15, 2023.
				(b)Reporting
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report that identifies, for the preceding 12-month period, the number times a person who engages in international terrorism, or activities in preparation therefore, not for or on behalf of a foreign power, was treated as an agent of a foreign power under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
					(2)Annual reporting
 (A)In generalSection 603(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1873(b)) is amended— (i)in paragraph (6)(C), by striking ; and and inserting a semicolon;
 (ii)in paragraph (7), by striking the period and inserting ; and; and (iii)by adding at the end the following:
								
 (8)the number times a person who engages in international terrorism, or activities in preparation therefore, not for or on behalf of a foreign power, was treated as an agent of a foreign power under this Act..
 (B)Effective dateThe amendment made by subparagraph (A) shall take effect on the date that is 180 days after the date of the enactment of this Act.
						203.Clarification regarding treatment of information acquired under Foreign Intelligence Surveillance
			 Act of 1978
				(a)Definition of derived
 (1)In generalSection 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801) is amended by adding at the end the following:
						
 (q)For the purposes of notification provisions of this Act, information or evidence is derived from an electronic surveillance, physical search, use of a pen register or trap and trace device, production of tangible things, or acquisition under this Act when the Government would not have originally possessed the information or evidence but for that electronic surveillance, physical search, use of a pen register or trap and trace device, production of tangible things, or acquisition, and regardless of any claim that the information or evidence is attenuated from the surveillance or search, would inevitably have been discovered, or was subsequently reobtained through other means..
					(2)Policies and guidance
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Attorney General and the Director of National Intelligence shall publish the following:
 (i)Policies concerning the application of subsection (q) of section 101 of such Act, as added by paragraph (1).
 (ii)Guidance for all members of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) and all Federal agencies with law enforcement responsibilities concerning the application of such subsection.
 (B)ModificationsWhenever the Attorney General and the Director modify a policy or guidance published under subparagraph (A), the Attorney General and the Director shall publish such modifications.
 (b)Use of information acquired under title VIISection 706 of such Act (50 U.S.C. 1881e) is amended— (1)in subsection (a), by striking , except for the purposes of subsection (j) of such section; and
 (2)by amending subsection (b) to read as follows:  (b)Information acquired under sections 703–705Information acquired from an acquisition conducted under section 703, 704, or 705 shall be deemed to be information acquired from an electronic surveillance pursuant to title I for the purposes of section 106..
					IIIReforms regarding Foreign Intelligence Surveillance Act Court and Privacy and Civil Liberties
			 Oversight Board
			301.Improved role  in oversight of electronic surveillance by amici curiae appointed by courts under
			 Foreign Intelligence Surveillance Act of 1978
				(a)Role of amici curiae generally
 (1)In generalSection 103(i)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(i)(1)) is amended by adding at the end the following: Any amicus curiae designated pursuant to this paragraph may raise any issue with the Court at any time..
 (2)Referral of cases for reviewSection 103(i) of such Act is amended— (A)by redesignating paragraphs (5) through (11) as paragraphs (6) through (12), respectively; and
 (B)by inserting after paragraph (4) the following:  (5)Referral for review (A)Referral to Foreign Intelligence Surveillance Court en bancIf the court established under subsection (a) appoints an amicus curiae under paragraph (2)(A) to assist the Court in the consideration of any matter presented to the Court under this Act and the Court makes a decision with respect to such matter, the Court, in response to an application by the amicus curiae or any other individual designated under paragraph (1), may refer the decision to the Court en banc for review as the Court considers appropriate.
 (B)Referral to Foreign Intelligence Surveillance Court of ReviewIf the court established under subsection (a) appoints an amicus curiae under paragraph (2)(A) to assist the Court in the consideration of any matter presented to the Court under this Act and the Court makes a decision with respect to such matter, the Court, in response to an application by the amicus curiae or any other individual designated under paragraph (1) may refer the decision to the court established under subsection (b) for review as the Court considers appropriate.
 (C)Referral to Supreme CourtIf the Court of Review appoints an amicus curiae under paragraph (2) to assist the Court of Review in the review of any matter presented to the Court of Review under this Act or a question of law that may affect resolution of a matter in controversy and the Court of Review makes a decision with respect to such matter or question of law, the Court of Review, in response to an application by the amicus curiae or any other individual designated under paragraph (1) may refer the decision to the Supreme Court for review as the Court of Review considers appropriate.
 (D)Annual reportNot later than 60 days after the end of each calendar year, the Court and the Court of Review shall each publish, on their respective Internet websites, a report listing—
 (i)the number of applications for referral received by the Court or the Court of Review, as applicable, during the most recently concluded calendar year; and
 (ii)the number of such applications for referral that were granted by the Court or the Court of Review, as applicable, during such calendar year..
 (3)AssistanceSection 103(i)(6) of such Act, as redesignated, is further amended to read as follows:  (6)AssistanceAny individual designated pursuant to paragraph (1) may raise a legal or technical issue or any other issue with the Court or the Court of Review at any time. If an amicus curiae is appointed under paragraph (2)(A)—
 (A)the court shall notify all other amicus curiae designated under paragraph (1) of such appointment; (B)the appointed amicus curiae may request, either directly or through the court, the assistance of the other amici curiae designated under paragraph (1); and
 (C)all amici curiae designated under paragraph (1) may provide input to the court whether or not such input was formally requested by the court or the appointed amicus curiae..
 (4)Access to informationSection 103(i)(7) of such Act, as redesignated, is further amended— (A)in subparagraph (A)—
 (i)in clause (i)— (I)by striking that the court and inserting the following: “that—
									
 (I)the court; and (II)by striking and at the end and inserting the following: “or
									
 (II)are cited by the Government in an application or case with respect to which an amicus curiae is assisting a court under this subsection;;
 (ii)by redesignating clause (ii) as clause (iii); and (iii)by inserting after clause (i) the following:
								
 (ii)shall have access to an unredacted copy of each decision made by a court established under subsection (a) or (b) in which the court decides a question of law, notwithstanding whether the decision is classified; and;
 (B)in subparagraph (B), by striking may and inserting shall; and (C)in subparagraph (C)—
 (i)in the subparagraph heading, by striking Classified information and inserting Access to information; (ii)by striking court may have access and inserting the following: “court—
								
 (i)shall have access to unredacted copies of each opinion, order, transcript, pleading, or other document of the Court and the Court of Review; and
 (ii)may have access; and (iii)in clause (ii), as designated by clause (ii) of this subparagraph, by striking and to the extent consistent with the national security of the United States.
 (5)Public notice and receipt of briefs from third partiesSection 103(i) of such Act, as amended by this subsection, is further amended by adding at the end the following:
						
 (13)Public notice and receipt of briefs from third partiesWhenever a court established under subsection (a) or (b) considers a novel a question of law that can be considered without disclosing classified information, sources, or methods, the court shall, to the greatest extent practicable, consider such question in an open manner—
 (A)by publishing on its Internet website each question of law that the court is considering; and (B)by accepting briefs from third parties relating to the question under consideration by the court..
					(b)Participation of amici curiae in oversight of authorizations for targeting of certain persons
			 outside the United States other than United States persons
 (1)In generalSection 702(j)(2) of such Act (50 U.S.C. 1881a(j)(2)) is amended— (A)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the indentation of the margin of such subclauses, as so redesignated, two ems to the right;
 (B)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and adjusting the indentation of the margin of such clauses, as so redesignated, two ems to the right;
 (C)by inserting before clause (i), as redesignated by subparagraph (B), the following:  (A)In general; and (D)by adding at the end the following:
							
 (B)Participation by amici curiaeIn reviewing a certification under subparagraph (A)(i), the Court shall randomly select an amicus curiae designated under section 103(i) to assist with such review..
 (2)ScheduleSection 702(j)(5)(A) of such Act is amended by striking at least 30 days prior to the expiration of such authorization and inserting such number of days before the expiration of such authorization as the Court considers necessary to comply with the requirements of paragraph (2)(B) or 30 days, whichever is greater.
 (c)Public notice of questions of law certified for reviewSection 103(j) of such Act (50 U.S.C. 1803(j)) is amended— (1)by striking Following and inserting the following:
						
 (1)In generalFollowing; and (2)by adding at the end the following:
						
							(2)Public Notice
 (A)In generalExcept as provided in subparagraph (B), whenever a court established under subsection (a) certifies a question of law for review under paragraph (1) of this subsection, the court shall publish on its Internet website—
 (i)a notice of the question of law to be reviewed; and
 (ii)briefs submitted by the parties, which may be redacted at the discretion of the court to protect sources, methods, and other classified information.
 (B)Protection of classified information, sources, and methodsSubparagraph (A) shall apply to the greatest extent practicable, consistent with otherwise applicable law on the protection of classified information, sources, and methods..
					302.Reforms to the
			 Foreign Intelligence Surveillance Court
				(a)FISA Court
			 judges
					(1)Number and
 designation of judgesSection 103(a)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)(1)) is amended to read as follows:
						
 (1)(A)There is a court which shall have jurisdiction to hear applications for and to grant orders approving electronic surveillance anywhere within the United States under the procedures set forth in this Act.
 (B)(i)The court established under subparagraph (A) shall consist of 13 judges, one of whom shall be designated from each judicial circuit (including the United States Court of Appeals for the District of Columbia and the United States Court of Appeals for the Federal Circuit).
 (ii)The Chief Justice of the United States shall—
 (I)designate each judge of the court established under subparagraph (A) from the nominations made under subparagraph (C); and
 (II)make the name of each judge of such court available to the public. (C)(i)When a vacancy occurs in the position of a judge of the court established under subparagraph (A) from a judicial circuit, the chief judge of the circuit shall propose a district judge for a judicial district within the judicial circuit to be designated for that position.
 (ii)If the Chief Justice does not designate a district judge proposed under clause (i), the chief judge shall propose 2 other district judges for a judicial district within the judicial circuit to be designated for that position and the Chief Justice shall designate 1 such district judge to that position.
 (D)No judge of the court established under subparagraph (A) (except when sitting en banc under paragraph (2)) shall hear the same application for electronic surveillance under this Act which has been denied previously by another judge of such court.
 (E)If any judge of the court established under subparagraph (A) denies an application for an order authorizing electronic surveillance under this Act, such judge shall provide immediately for the record a written statement of each reason for the judge's decision and, on motion of the United States, the record shall be transmitted, under seal, to the court of review established in subsection (b)..
 (2)TenureSection 103(d) of such Act is amended by striking redesignation, and all that follows through the end and inserting redesignation..
					(3)Implementation
 (A)IncumbentsA district judge designated to serve on the court established under subsection (a) of such section before the date of enactment of this Act may continue to serve in that position until the end of the term of the district judge under subsection (d) of such section, as in effect on the day before the date of the enactment of this Act.
						(B)Initial
 appointment and termNotwithstanding any provision of such section, as amended by paragraphs (1) and (2), and not later than 180 days after the date of enactment of this Act, the Chief Justice of the United States shall—
 (i)designate a district court judge who is serving in a judicial district within the District of Columbia circuit and proposed by the chief judge of such circuit to be a judge of the court established under section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) for an initial term of 7 years; and
 (ii)designate a district court judge who is serving in a judicial district within the Federal circuit and proposed by the chief judge of such circuit to be a judge of such court for an initial term of 4 years.
							(b)Court of
 ReviewSection 103(b) of such Act is amended— (1)by striking The Chief Justice and inserting (1) Subject to paragraph (2), the Chief Justice; and
 (2)by adding at the end the following:
						
 (2)The Chief Justice may designate a district court judge or circuit court judge to a position on the court established under paragraph (1) only if at least 5 associate justices approve the designation of such individual..
					303.Study and report
			 on diversity and representation on the FISA Court and the FISA Court of
			 Review
 (a)StudyThe Committee on Intercircuit Assignments of the Judicial Conference of the United States shall conduct a study on how to ensure judges are appointed to the court established under subsection (a) of section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) and the court established under subsection (b) of such section in a manner that ensures such courts are diverse and representative.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Committee on Intercircuit Assignments shall submit to Congress a report on the study carried out under subsection (a).
				304.Reforms of the Privacy and Civil Liberties Oversight Board
				(a)Inclusion of foreign intelligence activities in oversight authority of the Privacy and Civil
 Liberties Oversight BoardSection 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee) is amended—
 (1)in subsection (c), by inserting and to conduct foreign intelligence activities after terrorism each place such term appears; and (2)in subsection (d), and to conduct foreign intelligence activities after terrorism each place such term appears.
					(b)Submission of whistleblower complaints to the Privacy and Civil Liberties Oversight Board
 (1)In generalSuch section, as amended by subsection (a), is further amended—
 (A)in subsection (d), by adding at the end the following:  (5)Whistleblower complaints (A)Submission to BoardAn employee of, or contractor or detailee to, an element of the intelligence community may submit to the Board a complaint or information that such employee, contractor, or detailee believes relates to a privacy or civil liberties concern. The confidentiality provisions under section 2409(b)(3) of title 10, United States Code, shall apply to a submission under this subparagraph. Any disclosure under this subparagraph shall be protected against discrimination under the procedures, burdens of proof, and remedies set forth in section 2409 of such title.
 (B)Authority of BoardThe Board may take such action as the Board considers appropriate with respect to investigating a complaint or information submitted under subparagraph (A) or transmitting such complaint or information to any other Executive agency or the congressional intelligence committees.
 (C)Relationship to existing lawsThe authority under subparagraph (A) of an employee, contractor, or detailee to submit to the Board a complaint or information shall be in addition to any other authority under another provision of law to submit a complaint or information. Any action taken under any other provision of law by the recipient of a complaint or information shall not preclude the Board from taking action relating to the same complaint or information.
 (D)Relationship to actions taken under other lawsNothing in this paragraph shall prevent— (i)any individual from submitting a complaint or information to any authorized recipient of the complaint or information; or
 (ii)the recipient of a complaint or information from taking independent action on the complaint or information.; and
 (B)by adding at the end the following:  (n)DefinitionsIn this section, the terms congressional intelligence committees and intelligence community have the meanings given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)..
 (2)Prohibited personnel practicesSection 2302(b)(8)(B) of title 5, United States Code, is amended, in the matter preceding clause (i), by striking or to the Inspector General of an agency or another employee designated by the head of the agency to receive such disclosures and inserting the Inspector General of an agency, a supervisor in the employee’s direct chain of command (up to and including the head of the employing agency), the Privacy and Civil Liberties Oversight Board, or an employee designated by any of the aforementioned individuals for the purpose of receiving such disclosures.
 (c)Privacy and Civil Liberties Oversight Board subpoena powerSubsection (g) of section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee) is amended—
 (1)in paragraph (1)(D), by striking submit a written request to the Attorney General of the United States that the Attorney General; (2)by striking paragraph (2); and
 (3)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively. (d)Tenure and compensation of Privacy and Civil Liberties Oversight Board members and staff (1)In generalSuch section, as amended by subsections (a) and (b), is further amended—
 (A)in subsection (h)— (i)in paragraph (1), by inserting full-time after 4 additional; and
 (ii)in paragraph (4)(B), by striking , except that and all that follows through the end and inserting a period; (B)in subsection (i)(1)—
 (i)in subparagraph (A), by striking level III of the Executive Schedule under section 5314 and inserting level II of the Executive Schedule under section 5313; and (ii)in subparagraph (B), by striking level IV of the Executive Schedule and all that follows through the end and inserting level III of the Executive Schedule under section 5314 of title 5, United States Code.; and
 (C)in subsection (j)(1), by striking level V of the Executive Schedule under section 5316 and inserting level IV of the Executive Schedule under section 5315. (2)Effective date; applicability (A)In generalThe amendments made by paragraph (1)—
 (i)shall take effect on the date of the enactment of this Act; and (ii)except as provided in paragraph (2), shall apply to any appointment to a position as a member of the Privacy and Civil Liberties Oversight Board made on or after the date of the enactment of this Act.
							(B)Exceptions
 (i)Compensation changesThe amendments made by subparagraphs (B)(i) and (C) of paragraph (1) shall take effect on the first day of the first pay period beginning after the date of the enactment of this Act.
							(ii)Election to serve full time by incumbents
 (I)In generalAn individual serving as a member of the Privacy and Civil Liberties Oversight Board on the date of the enactment of this Act, including a member continuing to serve as a member under section 1061(h)(4)(B) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(h)(4)(B)), (referred to in this clause as a current member) may make an election to—
 (aa)serve as a member of the Privacy and Civil Liberties Oversight Board on a full-time basis and in accordance with section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), as amended by this section; or
 (bb)serve as a member of the Privacy and Civil Liberties Oversight Board on a part-time basis in accordance with such section 1061, as in effect on the day before the date of the enactment of this Act, including the limitation on service after the expiration of the term of the member under subsection (h)(4)(B) of such section, as in effect on the day before the date of the enactment of this Act.
 (II)Election to serve full timeA current member making an election under subclause (I)(aa) shall begin serving as a member of the Privacy and Civil Liberties Oversight Board on a full-time basis on the first day of the first pay period beginning not less than 60 days after the date on which the current member makes such election.
								(e)Provision of information about government activities under the Foreign
			 Intelligence Surveillance
 Act of 1978 to the Privacy and Civil Liberties Oversight BoardThe Attorney General shall fully inform the Privacy and Civil Liberties Oversight Board about any activities carried out by the Government under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), including by providing to the Board—
 (1)copies of each detailed report submitted to a committee of Congress under such Act; and (2)copies of each decision, order, and opinion of the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review required to be included in the report under section 601(a) of such Act (50 U.S.C. 1871(a)).
					305.Clarification of applicability of requirement to declassify significant decisions of Foreign
			 Intelligence Surveillance Court and Foreign Intelligence Surveillance
			 Court of Review
 (a)Clarification of applicabilitySection 602 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1872) shall apply with respect to decisions, orders, and opinions described in subsection (a) of such section that were issued on, before, or after the date of the enactment of the Uniting and Strengthening America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring Act of 2015 (Public Law 114–23).
 (b)Period for publicationSuch section is amended by adding at the end the following:  (d)Period for publicationThe Director of National Intelligence shall ensure that, for each decision, order, and opinion described in subsection (a), not later than 180 days after the date of the decision, order, or opinion—
 (1)the declassification review required by such subsection is completed; and (2)(A)the decision, order, or opinion is made publicly available; or
 (B)a statement is made publicly available pursuant to subsection (c)(2) with respect to the decision, order, or opinion..
				IVSunset of National Security Letter authorities
			401.Sunset of National Security Letter authority
 (a)In generalEffective on December 15, 2023— (1)section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is repealed;
 (2)section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is repealed; (3)section 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is repealed;
 (4)section 2709 of title 18, United States Code is repealed; and (5)section 3511 of title 18, United States Code is amended—
 (A)by striking section 2709(b) of this title, section 626(a) or (b) or 627(a) of the Fair Credit Reporting Act, section 1114(a)(5)(A) of the Right to Financial Privacy Act, or section 802(a) of the National Security Act of 1947 each place it appears and inserting section 802(a) of the National Security Act of 1947 (50 U.S.C. 3162(a)); and
 (B)in subsection (b)— (i)in paragraph (1)(A), by striking section 2709 of this title, section 626 or 627 of the Fair Credit Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414), or; and
 (ii)in paragraph (2), by striking the Attorney General and all that follows through the head or deputy head of the department, agency, or instrumentality, and inserting the head or deputy head of the department, agency, or instrumentality making the request. (b)Conforming amendmentsEffective on December 15, 2023—
 (1)the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.) is amended— (A)in section 1101(1) (12 U.S.C. 3401(1)) by striking , except as provided in section 1114,;
 (B)in section 1102 (12 U.S.C. 3402), in the matter preceding paragraph (1) by striking , 1113, or 1114 and inserting or 1113; and (C)in section 1109 (12 U.S.C. 3409)—
 (i)by striking subsection (c); and (ii)by redesignating subsection (d) as subsection (c);
 (2)section 1510(e) of title 18, United States Code, is amended by striking confidentiality requirements and all that follows through National Security Act of 1947 (50 U.S.C. 436(b)(1)), and inserting confidentiality requirements under section 802(b)(1) of the National Security Act of 1947 (50 U.S.C. 3162(b)(1)),;
 (3)the table of sections for chapter 121 of title 18, United States Code, is amended by striking the item relating to section 2709;
 (4)the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended— (A)in section 603 (50 U.S.C. 1873)—
 (i)in subsection (b)— (I)in paragraph (5), by adding and at the end;
 (II)in paragraph (6), by striking ; and and inserting a period; and (III)by striking paragraph (7); and
 (ii)in subsection (e)— (I)by striking paragraph (3); and
 (II)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; (B)in section 801(8)(B)(2) (50 U.S.C. 1885(8)(B)(2)), by striking or 2709(b); and
 (C)in section 802(a)(2) (50 U.S.C. 1885a(a)(2)), by striking or 2709(b); and (5)section 507 of the National Security Act of 1947 (50 U.S.C. 3106) is amended—
 (A)by striking subsection (b) and inserting the following:  (b)Semiannual reportsThe dates for the submittal to the congressional intelligence committees of the semiannual reports on decisions not to prosecute certain violations of law under the Classified Information Procedures Act (18 U.S.C. App.) as required by section 13 of that Act shall be the dates each year provided in subsection (c)(2).; 
 (B)in subsection (c)(2), by striking each semiannual and inserting the semiannual; and (C)in subsection (d)(1)(B), by striking a semiannual and inserting the semiannual.
						VOther matters
			501.Limitation on collection without express statutory authority
 (a)Prohibition on interception and disclosure of wire, oral, or electronic communicationsSection 2511(2)(f) of title 18, United States Code, is amended by inserting— (1)by inserting (i) after acquisition by the United States Government of;
 (2)by inserting if the acquisition (I) is pursuant to express statutory authority or (II) does not include information of United States persons or persons inside the United States after international or foreign communications; and
 (3)by inserting (ii) before foreign intelligence activities conducted in accordance with. (b)Voluntary disclosure of customer communications or recordsSection 2702(a) of title 18, United States Code, is amended by striking to the public each place it appears.
 (c)Exclusive means related to communications recordsThe Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) shall be the exclusive means by which electronic communications transactions records, call detail records, or other information from communications of United States persons or persons inside the United States are collected for intelligence purposes from a person or entity located in the United States that provides telecommunications, electronic communication or remote computing services.
				(d)Exclusive means related to cell site location, global positioning system information, web browsing
 history, and internet search historyTitle I and sections 303, 304, 703, 704, and 705 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq., 1823, 1824, 1881b, 1881c, 1881d) shall be the exclusive means by which cell site location, global positioning system information, web browsing history, and internet search history of United States persons or persons inside the United States are collected for intelligence purposes from a person or entity located in the United States.
 (e)Exclusive means related to Fourth Amendment-Protected informationTitle I and sections 303, 304, 703, 704, and 705 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq., 1823, 1824, 1881b, 1881c, 1881d) shall be the exclusive means by which any information, records, data, or tangible things are collected for intelligence purposes from a person or entity located in the United States if the compelled production of such information, records, data, or tangible things would require a warrant for law enforcement purposes.
 (f)United States person definedIn this section, the term United States person has the meaning given that term in section 101(i) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(i)).